DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Gas supply unit (gas supply nozzle, gas supply line, and gas storage, para. [0062]) in claim 1.
Plasma source (antenna seal, antenna, and plasma power supply, para. [0063]) in claim 1.
Impedance adjustment member (dielectric substance with ring shape, para. [0057]) in claims 1, 8, 9.
Temperature adjustment member (heater, para. [0070]) in claim 1-4, 8-9.
Corrosion measurement member (distance measurement sensor, para. [0071]) in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Support unit (support or electrostatic chuck, para. [0042]), in claims 1-10.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0281334 to Sasaki et al (“Sasaki”) in view of US 2002/0171994 to Grimard.
Claim 1:    Sasaki discloses an apparatus for processing a substrate, the apparatus comprising: a support unit (41 [electrostatic chuck apparatus], Fig. 5) configured to support the substrate in the processing space (para. [0059]), wherein the support unit (41) comprises: a support (top of 41) on which the substrate is placed; an edge ring (21 [focus ring]) configured to surround the substrate placed on the support (see Fig. 5); an impedance adjustment member (23 [annular ceramic ring]) provided below the edge ring (see Fig. 5, para. [0045]); and a temperature adjustment member (25 [heater]) configured to variably adjust temperature of the impedance adjustment member (23) and mounted to and below the impedance adjustment member (23, see Fig. 5 and para. [0045] where 25 is disclosed as adhered to lower surface of 23); wherein the impedance adjustment member (23) is made of a material the dielectric constant of which varies largely according to temperature (it is interpreted that “largely” is any change in dielectric constant, and see para. [0051] where 23 is made of aluminum oxide or quartz).
However Sasaki does not explicitly discloses a process chamber having a processing space inside; a gas supply unit configured to supply a process gas into the processing space; and a plasma source configured to generate plasma from the process gas. Yet Sasaki discloses the support is in a plasma etching apparatus which would necessarily have a gas supply unit, chamber, and plasma source to perform as necessary (para. [0016], [0059]).
Grimard discloses an apparatus for processing a substrate, the apparatus comprising: a process chamber (110 [processing chamber], Fig. 4) having a processing space (inside 110) inside; a support unit (116 [chuck]) configured to support the substrate (114 [wafer]) in the processing space (inside 110, see para. [0022]); a gas supply unit (138 [gas panel], Fig. 1, similar embodiment) configured to supply a process gas into the processing space (see para. [0028]); and a plasma source (112 [antenna]) configured to generate plasma from the process gas (para. [0028]), for the purpose of improving deposition uniformity across the entire wafer during processing (para. [0058]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chamber, gas supply unit, and plasma source as taught by Grimard with motivation to improve deposition uniformity across the entire wafer during processing.
Claim 9:   The apparatus of Sasaki in view of Grimard does not explicitly disclose wherein the impedance adjustment member has the highest dielectric constant at a first temperature, an increasing dielectric constant with a temperature rise in a range below the first temperature, and a decreasing dielectric constant with a temperature rise in a range above the first temperature, and
wherein the controller controls the temperature adjustment member to raise the temperature of the impedance adjustment member in the range below the first temperature and lower the temperature of the impedance adjustment member in the range above the first temperature, when a amount of corrosion of the edge ring increases.
Yet Grimard discloses an impedance adjustment member (415, Grimard, Fig. 4), which has an intrinsic dielectric constant and can have its temperature changed by the temperature adjustment member (460), then the limitations “wherein the impedance adjustment member has the highest dielectric constant at a first temperature, an increasing dielectric constant with a temperature rise in a range below the first temperature, and a decreasing dielectric constant with a temperature rise in a range above the first temperature,” are drawn to intended use of the apparatus as the structure is capable to perform as necessary (see para. [0048, 0049, 0056]). Also Sasaki discloses adjusting the temperature of 21 (focus ring) via 25 (heater) (see para. [0074-0075]). Additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II. 
Regarding the limitations “the controller controls the temperature adjustment member to raise the temperature of the impedance adjustment member in the range below the first temperature and lower the temperature of the impedance adjustment member in the range above the first temperature, when an amount of corrosion of the edge ring increases,” the structure is the controller (135 [controller], Fig. 1), edge ring (413), impedance adjustment member (415, Grimard, Fig. 4), and temperature adjustment member (460), which are capable to perform as necessary, to change temperature via the controller and power, and thereby change the temperature of the impedance adjustment member.  See also above case law for intended use. 
Claim 10:   The apparatus of Sasaki in view of Grimard discloses wherein the impedance adjustment member (23, Fig. 5, Sasaki) has a ring shape (see Fig. 5 where 23 is ring shaped) with an upper surface (upper surface of 23) that corresponds to a shape of a lower portion of the edge ring (lower surface of 21, interpreted that both surfaces are substantially flat, thus corresponding to each other as both being substantially flat in shape, see Fig. 5).
Claim 2:  (Cancelled).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grimard as applied to claims 1, 9-10 above, and further in view of US 2010/0040768 to Dhindsa.
Claims 3 and 4:   The apparatus of Sasaki in view of Grimard discloses (claim 3) further comprising: a controller (26 [temperature controller], Fig. 5) configured to control the temperature adjustment member (25), and the impedance adjustment member’s (23) temperature is controlled by heat output through the temperature adjustment member (25, see para. [0069], [0074]). 
However the apparatus of Sasaki in view of Grimard does not explicitly disclose (claim 3 wherein the controller controls the temperature adjustment member to change the dielectric constant of the impedance adjustment member as an amount of corrosion of the edge ring increases; (claim 4) 
Dhindsa discloses a controller ([480], Fig. 4a) configured to control the temperature adjustment member (490 [heating element], see para. [0045]), wherein the controller (480) controls the temperature adjustment member (490) considered capable to increase the dielectric constant of an impedance adjustment member (440 [coupling ring], para. [0028], [0047] where 400 can have a dielectric constant where which the ring’s temperature can be adjusted via 490 by way of 480) for the purpose of controlling challenges associated with plasma processing of wafers including plasma non-uniformities (see para. [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller configuration as taught by Dhindsa with motivation to control challenges associated with plasma processing of wafers including plasma non-uniformities.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Grimard, Dhindsa as applied to claims 3-4 above, and further in view of US 2017/0301578 to Hong et al (“Hong”).
Claim 5:   The apparatus of Sasaki in view of Grimard, Dhindsa does not disclose wherein the apparatus further comprises a corrosion measurement member configured to measure the amount of corrosion of the edge ring, and wherein the controller receives the amount of corrosion measured by the corrosion measurement member.
However Hong discloses wherein an apparatus comprises a corrosion measurement member (256 [thickness measuring unit], Fig. 2-12) configured to measure the amount of corrosion of the edge ring (see para. [0042] where corrosion measurement 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the corrosion measurement member and configuration with a controller as taught by Hong with motivation to increase the operation rate of the plasma processing apparatus.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Grimard as applied to claims 1, 9-10 above, and further in view of US 2002/0006678 to Inazumachi et al (“Inazumachi”). 
Claims 6 and 7:   The apparatus of Sasaki in view of Grimard discloses (claim 6) wherein the impedance adjustment member (23, Fig. 5, Sasaki) is formed of a dielectric substance (see para. [0051] where 23 is made from aluminum oxide, which is a dielectric).
However the apparatus of Sasaki in view of Grimard does not disclose (claim 6) the dielectric substance containing magnesium oxide; (claim 7) wherein the dielectric substance contains 10wt% to 50wt% of magnesium oxide.
Inazumachi discloses (claim 6) a dielectric substance (body, see para. [0055]) containing magnesium oxide (MgO, see para. [0055]); (claim 7) wherein the dielectric substance (body) contains 10wt% to 50wt% of magnesium oxide (see para. [0055] where 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the substance being MgO and being in a 10 wt% which meets the claimed limitation, as taught by Inazumachi with motivation to improve the plasma resistance. 
Claim 8: (Cancelled).
Claims 11-19: (Withdrawn).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718